Citation Nr: 1623627	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-21 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back condition; and if so, entitlement to service connection for a low back condition.

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) due to military sexual trauma.

3.  Entitlement to a service connection for a bilateral foot condition to include pes planus and plantar fasciitis.  


REPRESENTATION

Veteran represented by:  Douglas Sullivan, Attorney

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to July 1972 and January 1974 to June 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran elected a Travel Board hearing on his August 2016 VA Form 9 and was scheduled to appear in May 2016.  The Veteran did not appear to this hearing.  The Veteran was sent a letter notifying him of his hearing dated March 24, 2016; it does not appear from the record that the letter was returned as undeliverable.  However, in a correspondence from the Veteran's attorney dated June 8, 2016, it was explained that the Veteran was homeless and had been living at various hotels and did not receive the letter.  It was advised the Veteran's attorney will accept service of notice at their office and a short-term address for the Veteran was provided.   

The Board observes that, pursuant to 38 C.F.R. § 20.700, a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As the Veteran may not have received the hearing notice letter due to relocation/homelessness, the Veteran has shown good cause for the rescheduling of his previous hearing, and inasmuch as the RO schedules videoconference hearings, a remand of this to the Atlanta RO is in order.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  After clarifying the Veteran's address, notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




